Case 19-10293-JDW         Doc 270     Filed 07/29/21 Entered 07/29/21 16:40:50              Desc Main
                                    Document      Page 1 of 11



                      IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

 IN RE:         MICHAEL LEON BROCK                                                 CHAPTER 11
                Debtor                                                   CASE NO. 19-10293-JDW

                      APPLICATION TO EMPLOY SPECIAL COUNSEL

        COMES NOW Michael Leon Brock (the “Debtor”) and files this his Application to Employ

 Special Counsel, and in support thereof, would show unto this Honorable Court the following, to-

 wit:

        1.      On January 22, 2019, the Debtor herein filed with this Court his Voluntary Petition

 for bankruptcy under Chapter 11 of the Bankruptcy Code (the “Petition”).

        2.      This Honorable Court has jurisdiction of the subject matter herein and the parties

 hereto pursuant to 28 U.S.C. §§ 157 and 1334; 11 U.S.C. §§ 105, 364, 541, 1107 and related statutes,

 rules and various orders of reference. This is a core proceeding.

        3.      In order to facilitate the prudent performance of his duties and the successful

 operation of his affairs under this Chapter 11 proceeding, the Debtor requires the services of Tracy

 B. Walsh, Walsh Law Firm, PLLC (the “Law Firm”) of 6831 Crumpler Blvd., Suite 200, Olive

 Branch, Mississippi 38654-1933, to act as his special counsel in a custody and contempt action and

 to pursue a contempt and modification action on behalf of Regina Brock (“Ms. Brock”), the wife of

 the Debtor, which are more particularly described in the engagement letter, along with an itemized

 ledger of all services rendered and fees paid, which is attached hereto as Exhibit “A” and is

 incorporated by reference.

        4.      The Law Firm is experienced in, and is familiar with, the claims and is fully qualified

 to represent the interests of the Debtor therein.

        5.      The Debtor is informed and believes that the Law Firm has the appropriate skills and
Case 19-10293-JDW         Doc 270     Filed 07/29/21 Entered 07/29/21 16:40:50            Desc Main
                                    Document      Page 2 of 11



 expertise needed to serve as the Debtor’s special counsel in the contested matters. The Law Firm

 has agreed to perform these services for the following rates: Tracy B. Walsh - $300/hour; Paralegals

 - $150/hour.

        6.      As set forth in the Affidavit of Tracy B. Walsh, attached hereto as Exhibit “B” and

 incorporated herein by reference, both Ms. Walsh and the Law Firm are “disinterested persons” as

 contemplated by the applicable statutory authority under which they are to be employed and

 applicable Bankruptcy Rules.

        7.      The Debtor has discussed with Ms. Walsh her availability to be employed as the

 Debtor’s special counsel and to perform the services required by this estate. For the foregoing and

 all other necessary and proper purposes, the Debtor desires to retain the Law Firm as his special

 counsel.

        8.      Other grounds to be assigned upon a hearing hereof.

        WHEREFORE, the Debtor requests that he be authorized to employ Tracy B. Walsh and

 Walsh Law Firm, PLLC as his special counsel to render services described herein, effective

 December 16, 2019. The Debtor prays general relief.

        THIS, the 29th day of July, 2021.

                                               Respectfully submitted,

                                               MICHAEL LEON BROCK

                                               By His Attorneys,

                                               LAW OFFICES OF CRAIG M. GENO, PLLC



                                               By: /s/ Craig M. Geno
                                                       Craig M. Geno
Case 19-10293-JDW                                  Doc 270               Filed 07/29/21 Entered 07/29/21 16:40:50   Desc Main
                                                                       Document      Page 3 of 11



 OF COUNSEL:

 Craig M. Geno; MSB No. 4793
 LAW OFFICES OF CRAIG M. GENO, PLLC
 587 Highland Colony Parkway
 Ridgeland, MS 39157
 601-427-0048 - Telephone
 601-427-0050 - Facsimile
 cmgeno@cmgenolaw.com
 N:\Firm Data\Users\Bankrupt\Brock, Mike\Pleadings\Employ\Special Counsel - Tracy Walsh\Application.wpd




                                                                    CERTIFICATE OF SERVICE

        I, Craig M. Geno, do hereby certify that I have caused to be served this date, via Notice of
 Electronic Filing, a true and correct copy of the above and foregoing instrument to:

                                Sammye S. Tharp, Esq.
                                Office of the United States Trustee
                                sammye.s.tharp@usdoj.gov

                THIS, the 29th day of July, 2021.


                                                                                              /s/ Craig M. Geno
                                                                                              Craig M. Geno
Case 19-10293-JDW   Doc 270     Filed 07/29/21 Entered 07/29/21 16:40:50   Desc Main
                              Document      Page 4 of 11



               IN THE UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF MISSISSIPPI

 IN RE:     MICHAEL LEON BROCK                                       CHAPTER 11
            Debtor                                         CASE NO. 19-10293-JDW




                               EXHIBIT “A”
Case 19-10293-JDW   Doc 270     Filed 07/29/21 Entered 07/29/21 16:40:50   Desc Main
                              Document      Page 5 of 11
Case 19-10293-JDW   Doc 270     Filed 07/29/21 Entered 07/29/21 16:40:50   Desc Main
                              Document      Page 6 of 11
Case 19-10293-JDW   Doc 270     Filed 07/29/21 Entered 07/29/21 16:40:50   Desc Main
                              Document      Page 7 of 11
Case 19-10293-JDW   Doc 270     Filed 07/29/21 Entered 07/29/21 16:40:50   Desc Main
                              Document      Page 8 of 11
Case 19-10293-JDW   Doc 270     Filed 07/29/21 Entered 07/29/21 16:40:50   Desc Main
                              Document      Page 9 of 11
Case 19-10293-JDW   Doc 270 Filed 07/29/21 Entered 07/29/21 16:40:50   Desc Main
                           Document    Page 10 of 11



               IN THE UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF MISSISSIPPI

 IN RE:     MICHAEL LEON BROCK                                   CHAPTER 11
            Debtor                                     CASE NO. 19-10293-JDW




                             EXHIBIT “B”
Case 19-10293-JDW   Doc 270 Filed 07/29/21 Entered 07/29/21 16:40:50   Desc Main
                           Document    Page 11 of 11
